Simmons, Justice.
The facts will be found in the official report. Under' these facts we think the court erred in finding for the plaintiff. It is true that under our law a married woman who has no separate estate may by express contract bind herself for the board of herself and her children, although she may have a husband living, but the contract must be such a one as would’ indicate that she intended to bind herself individually and not her husband. Although a woman may have a separate estate, her husband is bound to support her and his children, and if the wife, while in company with her husband, makes a contract with another for board for herself and her children, and it is not expressly stipulated between the wife and the other party that she is to be bound individually, the debt is the husband’s and not hers; and this is true although the other party may have intended to credit her and not the husband. If the plaintiff' in the court below had given the defendant notice, at the time the contract was made, that she extended the credit to her and not to her husband, then, under our law, she would have been liable, although she had no separate *772estate at that time. The evidence not showing that any express contract was made by the wife which would render her individually liable, the finding of the court was contrary to law and the evidence.

Judgment reversed.